Eherson, J.,
dissenting:
• I am compelled to disagree with the majority of my brothers in this case on several grounds which are assigned as errors in the trial of this case, hut deem it unnecessary to go over all the errors assigned, and shall therefore confine myself in this opinion to one main point or feature of the case.
This is an action brought upon an account stated between the plaintiff and defendants.
The complaint states that “on the thirteenth day of August, 1876, the said defendants, as partners, were indebted to plaintiff on a balance of account for goods, wares, and merchandise before that time sold and delivered, in the sum of one thousand six hundred and sixty-three dollars and seventy cents. That being so indebted as aforesaid, there was an account stated by and between plaintiff and defendants on the thirteenth day of August, A. D. 1878, and upon such statement a balance of one thousand six. hundred and sixty-three dollars and seventy cents was found to be due from defendants.”
But one of the defendants was served with summons or answered. Hampton in his answer denies both of the foregoing allegations, and issues were joined upon them.
It is claimed by the attorneys for plaintiff that they had the right under this state of the pleadings to prove the sale .etc., of the goods under the first allegation, and also that an *377account bad been stated, under tbe second. I do not deem it necessary, from the view I take of the case, to decide this point.
I may assume all that has been said by my brother Twiss in the majority opinion to be a correct statement of the law, where the proper case for such law is presented;; but in this case, I take it the argument by him has no application whatever. All that has been said by the majority of the court as regards the stating of an account by implication from the fact of the mailing of the account to the defendant Hampton at Frisco appears to me to be an evidence that the actual case as presented by the evidence was overlooked by them. If, as they assume, the plaintiff had depended upon the establishing of an account stated by showing that the same was made out and mailed to defendant at his place of residence in another part of the territory, it would possibly have been necessary to have shown that there was a mail between the two points, and the usual time it would take for a letter to go from the point of mailing to the point of destination. But this is not the case made by the record. It of course does appear from the testimony of the plaintiff that the account marked “Exhibit A” was so made out and mailed; but it is further shown that this same account was the subject of conversation between the plaintiff and defendant Hampton; that in that conversation Hampton admitted that he had received the account, and that it was correct.
Now, if this does not make an account stated by the positive and uneontradicted statements of the defendant, it would be very hard indeed to find a case where proof could be made that an account had been stated between parties at all. It makes no difference that the account as sent to Hampton was, for a page or two, against Bicknell and Morrisson, as that was balanced up and the balance brought down and charged to the defendants in this case as the first item of the charge, and in pursuance of the agreement between the three defendants to this action, as sworn to by one of them, H. 0. Bicknell. It will not do to say that, because this account, as claimed by plaintiff to have been sent to Hampton, his admission that the same had been received by him, that it was correct, and that he owed it (except possibly a matter of two hundred dollars, *378which he claimed should have been credited to him), had the names of Bieknell & Morrisson and their account preceding it, Hampton can so trifle with justice and escape upon what does not appear to me to be even a technicality.
In addition to the foregoing facts, which appear on the record of this case on pages 29, 42, and 43, it is also shown that plaintiff’s counsel gave notice to defendants to produce the statement of the account so admitted to have been received, and the same was by them produced in court, thus removing all doubt upon the question of his having so received it. The testimony further shows that the conversation which took place between plaintiff and defendant has reference to this document, and none other, as the witness first examined identifies it as the one he sent, and then says: “This conversation was about the one you hold in your hand, and he admitted that account to be correct.”
How any stronger case could have been made to show an ' account had been stated is, as before stated, beyond my comprehension; and why the majority of the court could have overlooked or disregarded all these facts is something I do' not very clearly understand. From their opinion, I gather the idea they have assumed there is no evidence tending to show an account stated, except by presumption, from the testimony, which shows that this account was made out and mailed to the defendant Hampton at Frisco, his place of residence. I might have been willing to have concurred with my brothers if such had been the only evidence. On the trial, the evidence tending to prove an account stated was excluded on the ground of variance between the form of the account declared on and the form of the one attempted to be proved. It was claimed and ruled that because the writing containing the account began with the words, as a heading, “Bieknell & Morrisson,” there was a variance from the allegation, which stated generally that there was an account stated between plaintiff and defendants. I can not agree with this view.
No particular form of account was alleged, and none was necessary. If the minds of the parties met on any balance, that would be’an account stated; and any evidence tending to show that their minds did meet would be pertinent in what*379ever form it might be stated. It might ostensibly be made to third parties entirely, or -it might have no heading at all, containing merely rough figures, or it might be verbal, and not even in writing. Certainly, the objection of variance would not be good when no particular form is alleged in the complaint.